DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939), and Simerai (US 20070143640) and Nemani (US 20160070327)
As per claim 1. Bahirat discloses A method comprising: receiving and buffering multiple memory requests for memory commands of first and second types at a memory system (Bahirat: "Also, power is consumed by the memory devices (e.g., in association with executing commands provided by the SSD controller)" (column 2, lines 46-48); "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55); "For instance, it may be beneficial to reduce the I/O power consumption during periods when a host is consuming relatively high amounts of power (e.g., due to increased host activity such as during times of increased host commands and/or requests)" (column 6, lines 34-38); "The controller 108 can communicate with the memory (e.g., memory devices 110-1 to 110-M) to control data read, write, and erase operations, among other operations" (column 4, lines 47-49)); initiating memory commands of the first type at a first channel of the memory system over a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55));  … and not initiating memory commands of either the first type or the second type on a second channel of the memory system (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1.); initiating memory commands of the first type at a third channel of the memory system over the first interval (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of data, responsive to a host command, could overlap between the various channels. Where operations are performed in staggered manner through throttled control); and staggering at least a portion of a first memory command of the first type on the first channel to offset a command power peak portion of the first memory command and a command power peak portion of a second memory command of the first type on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach however, Jeddeloh teaches after the first interval, initiating memory commands of the second type at the first channel over a second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).
Bahirat does not disclose, but Jeddeloh discloses 
		determining a current power usage estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel (e.g.,  A power control manager can use the command type 242, the age of the command 244, and/or memory device parameters 246 to determine, e.g., calculate, the power consumption information 250 and/or the priority information 248 of power profile 240 for command 234. The power consumption information 250 and/or priority information 248 of each power profile 240 for commands in a command queue can be analyzed to determine which commands will be selected for execution, 0034; control circuitry 124 can enable each channel that is associated with a command placed in the selected command queue. Power control manager 126 can select commands in the command queue 130 for execution and place the selected commands in the selected command queue to control power consumption of the memory system 104 during execution of the selected commands based on the analysis of the power profiles of the commands in command queue 130 and the commands in a selected command queue. At particular time intervals, the selected command queue can be analyzed to determine the amount of power the commands in the selected command queue will consume., 0021 ),
		
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, providing the benefit of Based on the analysis of the selected command queue, commands from command queue 130 can be analyzed and placed in the selected command queue to control power consumption of the memory system 104 (see Jeddeloh, 0021).

Bahirat and Jeddeloh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat to include after the first interval, initiating memory commands of the second type at the first channel over a second interval as taught by Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (pararaph 0032, lines 1-6)].
Therefore, it would have been obvious to combine Bahirat and Jeddeloh for the benefit of creating the method as specified in claim 1.

Bahirat in view of Jeddeloh does not disclose, but  Simerai discloses 
				
calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat with Jeddeloh, with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its power management actions to consider differing rates of power consumption due to additions, deletions, or substitutions of processors and peripheral devices (0018, 0005).

Bahirat in view of Jeddeloh and Simerai does not disclose, but Nemani discloses 
responsive to determining that the power budget error exceeds the threshold:  causing the first channel to enter a sleep (eg., throttling levels of power consuming processing components may be adjusted such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold , 0005; amount of authorizes reduction in throttling may be determined based on the ratio of active dynamic current consumption to leakage current, 0097).
	adjusting, at the second and third channel, a scheduling of a first future interval that initiates memory commands of the first type and a scheduling of a second future interval that initiates memory commands of the second type to reduce a future power budget error. (eg., A lookahead budget-based peak current management methodology adjusts a current budget ceiling for a next sub-duration of a time window… leakage current levels.. to adjust power consumption, 0024; Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components, 0005;  adjusting workload scheduling, 0028).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat with Jeddeloh, with Simerai, with Nemani, providing the benefit of ensuring that a peak current threshold is not exceeded (see Nemani, 0024),  to avoid performance/stability issues in the PCD that may unnecessarily impact the quality of service (“QoS”) experience by a user (0027).

As per claim 2. Bahirat teaches wherein the first channel and the second channel are configured to couple a memory controller to two or more memory die of the memory system (Bahirat: "Power is also consumed by bus and/or interface circuitry in association with transferring data between an SSD controller and a memory (e.g., a number of memory devices, such as NAND dies)" (column 2, lines 43-46); fig. 1, memory devices 110-1 through 110-M).  

As per claim 9. A memory system comprising: multiple memory die (Bahirat: Fig. 1, memory devices 110-1 through 110-M); a controller coupled to each memory die of the multiple memory die with one or more channels (Bahirat: Fig. 1, controller 108, channels 114-1 through 114-M), the controller configured to receive multiple memory requests and service the requests using the multiple memory die within a power budget (Bahirat: "Also, power is consumed by the memory devices ( e.g., in association with executing commands provided by the SSD controller)" (column 2, lines 46-48); "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55); "For instance, it may be beneficial to reduce the I/O power consumption during periods when a host is consuming relatively high amounts of power (e.g., due to increased host activity such as during times of increased host commands and/or requests)" (column 6, lines 34-38); "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44)), wherein the multiple memory requests can include read requests and write requests (Bahirat: "The controller 108 can communicate with the memory (e.g., memory devices 110-1 to 110-M) to control data read, write, and erase operations, among other operations" (column 4, lines 47-49)); … , via the first channel (Bahirat: Fig. 1, channel 114-1), to a first one or more memory die of the multiple memory die for a first interval (Bahirat: "FIG. 2 is a timing diagram associated with power management in accordance with a number of embodiments of the present disclosure. The timing diagram illustrates transfer times 222-1 to 222-8 associated with transferring an amount of data (e.g. a number of pages) from a controller (e.g., controller 108) to a memory (e.g., memory devices 110-1 to 110-M) via a number of I/O busses 213-1 to 213-8 corresponding to a respective number of memory channels, as well as respective programming times 224-1 to 224-8 associated with programming the transferred data to the memory (e.g., responsive to a host command)" (column 5, lines 45-55)); wherein the memory controller is further configured, for a second channel, to not initiate either read requests of the multiple memory requests or write requests of the multiple memory request, via the second channel, to a second one or more memory die of the plurality of memory die during the first interval (Bahirat: Figures 5. Where operations are performed in staggered manner through throttled control. Channels 3-8 demonstrate channels not initiating memory commands of either types while commands are initiated at channel 1); … a third channel and via the third channel (Bahirat: Fig. 2-5, CH3) … wherein the memory controller is configured to stagger at least a portion of the read requests via the first channel to offset command power peak portions of a first read operation on the first channel and command power peak portions of a second read operation on the third channel (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)
Bahirat does not teach wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget; to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval; however, Jeddeloh teaches wherein the memory controller is further configured, for a first channel, to initiate only read requests of the multiple memory requests (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)) and to initiate only write requests of the multiple memory requests, via the first channel, to the first one or more memory die of the multiple memory die for a second interval following the first interval to perform the multiple memory requests of the memory system within the power budget (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)); to initiate only read requests of the multiple memory requests, via the third channel, to a third one or more memory die of the multiple memory die for the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).

Bahirat does not disclose, but Jeddeloh discloses 
		determining a power estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel (e.g.,  A power control manager can use the command type 242, the age of the command 244, and/or memory device parameters 246 to determine, e.g., calculate, the power consumption information 250 and/or the priority information 248 of power profile 240 for command 234. The power consumption information 250 and/or priority information 248 of each power profile 240 for commands in a command queue can be analyzed to determine which commands will be selected for execution, 0034; control circuitry 124 can enable each channel that is associated with a command placed in the selected command queue. Power control manager 126 can select commands in the command queue 130 for execution and place the selected commands in the selected command queue to control power consumption of the memory system 104 during execution of the selected commands based on the analysis of the power profiles of the commands in command queue 130 and the commands in a selected command queue. At particular time intervals, the selected command queue can be analyzed to determine the amount of power the commands in the selected command queue will consume., 0021 ),
		
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, providing the benefit of Based on the analysis of the selected command queue, commands from command queue 130 can be analyzed and placed in the selected command queue to control power consumption of the memory system 104 (see Jeddeloh, 0021).

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat with Jeddeloh since doing so would provide the benefit of [Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (pararaph 0032, lines 1-6)].
Therefore, it would have been obvious to combine Bahirat and Jeddeloh for the benefit of creating the method as specified in claim 1.

Bahirat in view of Jeddeloh does not disclose, but  Simerai discloses 
				
	calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its power management actions to consider differing rates of power consumption due to additions, deletions, or substitutions of processors and peripheral devices (0018, 0005).

Bahirat in view of Jeddeloh and Simerai does not disclose, but Nemani discloses 
determining that the power budget error exceeds the threshold:  causing the first channel to enter a sleep mode (eg., throttling levels of power consuming processing components may be adjusted such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold , 0005; amount of authorizes reduction in throttling may be determined based on the ratio of active dynamic current consumption to leakage current, 0097).
	adjusting, at the second and third channel, a scheduling of a first future interval that initiates memory commands of the first type and a scheduling of a second future interval that initiates memory commands of the second type to reduce a future power budget error. (eg., A lookahead budget-based peak current management methodology adjusts a current budget ceiling for a next sub-duration of a time window… leakage current levels.. to adjust power consumption, 0024; Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components, 0005;  adjusting workload scheduling, 0028).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat with Jeddeloh, with Simerai, with Nemani, providing the benefit of ensuring that a peak current threshold is not exceeded (see Nemani, 0024),  to avoid performance/stability issues in the PCD that may unnecessarily impact the quality of service (“QoS”) experience by a user (0027).

5.	Claims 3-4, 6, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat (US9405355) in view of Jeddeloh (US20140032939) and Thakkar (cited above), and Simerai (cited above) as applied to claims 1 and 15 above, and further in view of Park (“A Comprehensive Study of Energy Efficiency And Performance of Flash-based SSD”).

As per claim 3. Bahirat does not teachhowever, Jeddeloh teaches wherein the initiating memory commands of the first type in the first channel includes performing only read operations via the first channel during the first interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).
Bahirat in view of Jeddeloh and Thakkar does not teach however, Park teaches wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).

Bahirat, Jeddeloh, and Thakkar and Park are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Bahirat in view of Jeddeloh and Thakkar to include wherein the memory commands of the first type are read operations, and wherein read operations have a first power profile with a command peak portion at a first power level followed by a data transfer portion at a second power level different than the first power level as taught by Park since doing so would provide the benefit of [Park: "However, the existing analysis was only for performance, and not for power consumption or energy efficiency of SSDs. In this paper, we evaluate four commodity SSDs with various characteristics in terms of performance, power consumption and energy efficiency at both block level and filesystem level. Also, based on the evaluation results, we infer the internal configurations of the SSDs and draw some hints to obtain better performance and energy efficiency out of commodity SSDs" (page 360)].
Therefore, it would have been obvious to combine Bahirat, Jeddeloh, and Thakkar and Park for the benefit of creating the method as specified in claim 3.

As per claim 4. Bahirat in view of Jeddeloh and Thakkar does not teach however, Park teaches wherein the first power level is lower than the second power level (Park: Fig. 10(a); "Fig. 10 shows the power consumption of SSD reads. SSDs consume similar power for both random and sequential read operations. Power consumption grows as the throughput grows. The amount of increased power is due to the increased transferring operation" (page 362)).

As per claim 6. Bahirat in view of Jeddeloh and Thakkar does not teach however, Park teaches wherein the memory commands of the second type are write operations, and wherein write operations have a receive data transfer at a third power level followed by a plurality of command power peaks at a fourth power level different than the third power level (Park: Figures 9 and 10(b)).

As per claim 15. The rationale in the rejection of claims 1 and 3 is herein incorporated.
Further for claim 15, Bahirat does not disclose, but Jeddeloh discloses 
		determining a current power usage estimate based upon a number of active channels and a scheduling of intervals for each active command type on each active channel channel (e.g.,  A power control manager can use the command type 242, the age of the command 244, and/or memory device parameters 246 to determine, e.g., calculate, the power consumption information 250 and/or the priority information 248 of power profile 240 for command 234. The power consumption information 250 and/or priority information 248 of each power profile 240 for commands in a command queue can be analyzed to determine which commands will be selected for execution, 0034; control circuitry 124 can enable each channel that is associated with a command placed in the selected command queue. Power control manager 126 can select commands in the command queue 130 for execution and place the selected commands in the selected command queue to control power consumption of the memory system 104 during execution of the selected commands based on the analysis of the power profiles of the commands in command queue 130 and the commands in a selected command queue. At particular time intervals, the selected command queue can be analyzed to determine the amount of power the commands in the selected command queue will consume., 0021 ),
		
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, providing the benefit of Based on the analysis of the selected command queue, commands from command queue 130 can be analyzed and placed in the selected command queue to control power consumption of the memory system 104 (see Jeddeloh, 0021).


Bahirat in view of Jeddeloh does not disclose, but  Simerai discloses 
	calculating a power budget error based upon the power estimate and a power budge, the power budget error describing the extent to which the current power usage estimate exceeds the power budget;  determining that the power budget error exceeds a threshold (e.g., power management controller 152 will permit various amount of activity below an activity level threshold of "low activity," above which it institute power-conserving measures. Accordingly, if power management controller 152 detects that the disk drive is operating at higher than a "low activity" (i.e., an activity level threshold), , 0028).
	responsive to determining that the power budget error exceeds the threshold, causing the first channel to enter a sleep mode (e.g., then to comply with power budget 178.. management controller 152 can decrease the frequency and/or core voltages so that the power budget 178 is not exceeded, 0028;  manage power consumption of the components while processor 102 is in an idle state (e.g., it is in a sleep mode), 0022; an idle state, 0035).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat and Jeddeloh, with Simerai,  providing the benefit of selectably monitoring power of processors and peripheral devices (see Simerai, 0018), Advantageously, power management controller 106 is programmable in-situ so that it at any time can modify its power management criteria and methods with which it manages power, thereby adapting its power management actions to consider differing rates of power consumption due to additions, deletions, or substitutions of processors and peripheral devices (0018, 0005).

Bahirat in view of Jeddeloh and Simerai does not disclose, but Nemani discloses 
determining that the power budget error exceeds the threshold:  causing the first channel to enter a sleep mode (eg., throttling levels of power consuming processing components may be adjusted such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold , 0005; amount of authorizes reduction in throttling may be determined based on the ratio of active dynamic current consumption to leakage current, 0097).
	adjusting, at the second and third channel, a scheduling of a first future interval that initiates memory commands of the first type and a scheduling of a second future interval that initiates memory commands of the second type to reduce a future power budget error. (eg., A lookahead budget-based peak current management methodology adjusts a current budget ceiling for a next sub-duration of a time window… leakage current levels.. to adjust power consumption, 0024; Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components, 0005;  adjusting workload scheduling, 0028).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat with Jeddeloh, with Simerai, with Nemani, providing the benefit of ensuring that a peak current threshold is not exceeded (see Nemani, 0024),  to avoid performance/stability issues in the PCD that may unnecessarily impact the quality of service (“QoS”) experience by a user (0027).

As per claim 17. The rationale in the rejection of claim 4 is herein incorporated.
As per claim 19. The rationale in the rejection of claim 6 is herein incorporated.
As per claim 20. Bahirat teaches initiating memory commands of the first  (Bahirat: Figure 5. The timing diagram shows that times associated with transferring of data, responsive to a host command, could overlap between the various channels. Where operations are performed in staggered manner through throttled control); and staggering at least a portion of the write  (Bahirat: "As described further herein, in a number of embodiments of the present disclosure, a power manager ( e.g., power manager 116) can be configured to adjust I/O power consumption  associated with transferring data between a controller ( e.g., controller 108) and a number of memory devices ( e.g., 110-1 to 110-M) by throttling a number of l/O busses (e.g., 113-1 to 113-M) without adjusting a transfer rate of the number of l/O busses" (column 5, lines 37-44); figures 2-5. Where operations are performed in staggered manner through throttled control.)  
Bahirat does not teach initiating memory commands of the second type at the first channel of the memory system over the second interval; however, Jeddeloh initiating memory commands of the second type at the first channel of the memory system over the second interval (Jeddeloh: "The power control manager can use the command type 242 to determine priority information 248 of the power profile 240. In a number of embodiments, the power control manager can prioritize execution of commands using priority information based on the command type, for instance. For example, power control manager can use priority information to execute all write commands first, all read commands next, and all erase commands last. The power consumption information 250 and/or priority information 248 of the power profile 240 based on the device type 242 can be adjusted and controlled by firmware and/or software in the power control manager" (paragraph 0037); "In a number of embodiments, once the commands are placed in the command queue 230, the commands can be selected for execution by a power control manager, e.g., power control manager 126 in FIG. 1, and executed by the number of memory devices, e.g., memory devices 110-1, ..., 110-N in FIG. 1" (paragraph 0032, lines 1-6)).

Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 6/13/2022 have been fully considered but are moot in view of the rejection.
For claims 1, 9 and 15, Applicant argues that the amended limitations relating to adjusting a scheduling  … to reduce a budget error.. are not disclosed by cited references. 
In this Office Action, Nemani, in combination with Bahirat in view of Jeddeloh and Simerai, renders obvious
Responsive to … determining that the power budget error exceeds the threshold:  causing the first channel to enter a sleep mode (eg., throttling levels of power consuming processing components may be adjusted such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold , 0005; amount of authorizes reduction in throttling may be determined based on the ratio of active dynamic current consumption to leakage current, 0097).
	adjusting, at the second and third channel, a scheduling of a first future interval that initiates memory commands of the first type and a scheduling of a second future interval that initiates memory commands of the second type to reduce a future power budget error. (eg., A lookahead budget-based peak current management methodology adjusts a current budget ceiling for a next sub-duration of a time window… leakage current levels.. to adjust power consumption, 0024; Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components, 0005;  adjusting workload scheduling, 0028).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Apparatus power control as disclosed by Bahirat with Jeddeloh, with Simerai, with Nemani, providing the benefit of ensuring that a peak current threshold is not exceeded (see Nemani, 0024),  to avoid performance/stability issues in the PCD that may unnecessarily impact the quality of service (“QoS”) experience by a user (0027).

For claims, 2, 3, 4, 6, 17, 19 and 20, Applicant’s arguments are based on arguments for claims 1, 9 and/or 15, addressed above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135